Citation Nr: 0630301	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.

This case came to the Board of Veterans' Appeals (Board) from 
a July 2003 RO decision that denied service connection for 
diabetes mellitus, type II, including due to inservice 
exposure to herbicides.  

In July 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for diabetes 
mellitus, type II, secondary to his inservice exposure to 
herbicides (including Agent Orange).  

At his July 2006 hearing, the veteran described the occasions 
he believes he was exposed to Agent Orange.  He testified 
that in December 1964 he was on a plane traveling from 
Okinawa, Japan, to Thailand, which landed at the Da Nang Air 
Base in Vietnam for repairs before proceeding to Thailand 
later that same day.  The veteran also reported that he was 
exposed to herbicide agents while he was stationed at various 
locations in Thailand.  Specifically, he claimed that his 
inservice duties included temporary duty at Korat, Don Maung 
and Takhli, Thailand.  Lastly, he testified that classified 
missions from bases in Thailand took him into Vietnam on 
three occasions.  

At his hearing before the Board, the veteran submitted 
various articles and reports in support of his claim.  A 
review of these records revealed that some herbicide agents 
were used in Thailand during the time the veteran was 
stationed there.  A letter from the Principal Assistant 
Deputy Under Secretary of Defense, dated in September 2003, 
included a summary of information regarding the use of 
herbicides which indicated that an extensive series of tests 
were conducted by Fort Detrick in collaboration with the 
Military Research and Development Center in Thailand during 
1964 and 1965.  The report noted the location of these tests 
as the Replacement Training Center of the Royal Thai Army 
near Pranburi, Thailand.  Additional articles submitted by 
the veteran reference the use of herbicide agents in 
Thailand, and included some photos of the west end of the 
Korat flight line.

The Board also notes that a review of the veteran's service 
personnel records revealed an Airmen Performance Report, 
dated in May 1965, which noted that the veteran had been 
assigned temporary duty (TDY) at the station for 120 days.  
The report noted praise for the veteran's actions, and 
specifically noted that he did an excellent job doing his 
part on an aircraft recovery operation.  The report was 
signed by a Technical Sergeant for Detachment 1, 35th 
Tactical Air Command Group, as well as by an officer.  It 
appears this unit was located in Thailand during the time 
relevant herein.  

There also is evidence tending to support the veteran's 
contentions regarding his participation in classified 
missions despite his occupational specialty as a plumber.  
This is in the form of a copy of a Special Order dated in 
December 1964, reflecting the veteran's DEROS date had been 
moved up from November 1965 to September 1965.  By all 
appearances, this was something in the nature of a reward for 
his participation in a classified TDY.  Likewise, the above 
mentioned evaluation report reflecting participation in 
downed aircraft recovery is rather far removed from the work 
of a plumber.  

In view of this, an attempt should be made to obtain any 
available reports as may reflect whether elements of the 35th 
TAC Group performed classified missions into Vietnam, 
including from Takhli Air Force Base in Thailand between 
December 1964 and September 1965.  

Moreover, the veteran has not submitted a waiver of RO 
consideration of the evidence he submitted during his Board 
hearing.  Thus, there is a substantial amount of evidence 
which was received subsequent to the issuance of the RO's 
June 2004 statement of the case and which has not previously 
been considered by the RO in adjudication.  Accordingly, the 
Board also must return the case to the RO for consideration 
of the additional evidence and issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31. 

Accordingly, the appeal is REMANDED for the following action: 

1.  Contact the appropriate entity to 
attempt to obtain any available report as 
may reflect the activities of the 35th TAC 
Group between December 1964 and September 
1965, including as may show whether 
elements of it performed classified 
missions into Vietnam, from Takhli Air 
Force Base in Thailand.  

2.  Thereafter, re-adjudicate the issue of 
service connection for diabetes mellitus, 
type II, including due to inservice 
exposure to herbicides, including 
considering all of the additional evidence 
received since the RO's June 2004 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



